Citation Nr: 1145134	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  09-02 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a respiratory disability, claimed as a bronchus condition.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to May 1966, including service in the Republic of Vietnam from May 1965 to May 1966.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Roanoke, Virginia, Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran was originally scheduled to testify at a Board hearing in April 2011.  However, he withdrew his hearing request in a March 2011 letter.

In June 2011, the Board remanded this case for further development.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam War and is therefore presumed to have been exposed to herbicides.

2.  The competent and credible evidence does not show that the Veteran's respiratory disability is related to his military service, including his presumed exposure to herbicides.


CONCLUSION OF LAW

A respiratory disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In this case, the Veteran was sent a letter in October 2007 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's June 2011 remand, VA scheduled the Veteran for a respiratory examination in July 2011.  Such examination is deemed adequate here.  Indeed, the examiner reviewed the objective evidence of record and she documented the Veteran's current complaints. Moreover, the VA examiner also performed a thorough clinical evaluation.  She then offered an opinion as to the etiology of the claimed disorder, which was accompanied by a rationale.  Essentially, there was no relationship to service because the examiner found no evidence of any current respiratory disability.  Moreover, the medical literature did not support a finding that acute episodes of bronchitis that resolve are attribute to herbicide exposure.

For the reasons noted above, the Board finds that there has been substantial 
compliance with the June 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Further regarding the duty to assist, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Analysis

The Veteran served in the Republic of Vietnam from May 1965 to May 1966.  These dates fall within the January 9, 1962, to May 7, 1975, period enumerated in 38 C.F.R. § 3.307(a)(6)(i).  Therefore exposure to herbicides is presumed.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).

While respiratory cancers are presumptively associated with herbicide exposure, other respiratory disabilities, like bronchitis, are not.  See 38 C.F.R. § 3.309(e).  The evidence of record does not show a diagnosis of respiratory cancer; therefore, the presumption does not apply.  However, even if the Veteran does not meet the requirements of 38 C.F.R. § 3.309, the claim still can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this regard, the Veteran's service treatment records do not show any complaints of, diagnosis of, or treatment for a respiratory disability during his military service.  His May 1966 separation examination found no lung abnormality and the accompanying chest x-ray results were negative.  However, as noted above, the Veteran is presumed exposed to herbicides.  38 U.S.C.A. § 1116 (f); 38 C.F.R. § 3.307(a)(6)(iii).  Thus the in-service injury requirement has been satisfied with regard to that exposure.

Service connection also requires competent and credible evidence of a current disability.  Davidson, 581 F.3d 1313.  In this regard, in March 2007, prior to filing his claim, the Veteran was treated for acute bronchitis and early pneumonia.  A private chest x-ray report dated March 2007 noted apparent suboptimal inspiration with scarring, but there was no acute cardiopulmonary disease.  Private treatment records dated in October 2007 note little interval change from the prior examination in March 2007, with no evidence of acute cardiopulmonary disease.  VA treatment records dated in April 2008 show a prescription for an oral inhaler.  VA treatment records from January 2009 reflect the Veteran's complaints of a chronic cough of two months' duration.  VA treatment records dated in July 2009 appears to indicate a diagnosis of bronchitis, chronic since February of that year.  Thus, the current disability requirement has been met.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the current disability requirement for a service connection claim is satisfied if the claimant has a disability at the time the claim is filed or at any time during the pendency of the claim).

The third and final requirement for direct service connection is medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Davidson, 581 F.3d 1313.  In this case, the medical evidence of record does not contain a positive opinion linking a current respiratory disability to the Veteran's active service.  In July 2011, the Veteran underwent a VA respiratory examination.  At that time, the examiner found a history of bronchitis without evidence of a current respiratory disorder.  The examiner opined that the Veteran's previous episodes of bronchitis, which had resolved with treatment, were not due to his military service, including in-service herbicide exposure.  In so finding, she noted that there was no evidence in the literature to suggest that acute episodes of bronchitis that resolve with treatment are due to in-service exposure to herbicides.  The record does not contain any other medical opinion that positively links the Veteran's current respiratory complaints to his military service.  Thus, the medical nexus requirement has not been satisfied.

The Veteran himself believes that his respiratory symptoms were caused by his active service.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  However, in this case, the Veteran does not allege nor does the record demonstrate such continuity.  Instead, the first medical evidence of record shows respiratory complaints in March 2007.  Furthermore, the Veteran has not submitted lay evidence suggesting a continuation of these symptoms since his service.  In sum, then, the preponderance of the evidence is against a finding of continuous respiratory symptoms since active service.  

In conclusion, after reviewing all the evidence of record, the Board finds that the preponderance of the medical evidence is against service connection for a respiratory disability and as such the benefit of the doubt cannot be applied in the Veteran's favor.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a respiratory disability is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


